Case 2:19-cv-00557-MSD-DEM Document 17 Filed 06/02/20 Page 1 of 3 PageID# 110



                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              Norfolk Division


MICHAEL BERNARD ANGE, III,

                    Plaintiff,

v.                                                    ACTION NO. 2:19cv557

ANDREW M. SAUL,
Commissioner of Social Security,

                    Defendant.

                                   FINAL ORDER

      Plaintiff      Michael   Bernard       Ange,    III,    proceeding    pro    se,

brought this action under 42 U.S.C. §§ 1383(c)(3) and 405(g) seeking

judicial review of the decision of the Commissioner of the Social

Security Administration denying his claim for supplemental security

income benefits.

      This matter was referred to a United States Magistrate Judge,

pursuant to the provisions of 28 U.S.C. §§ 636(b)(1)(B) and (C) and

Rule 72(b) of the Federal Rules of Civil Procedure, as well as Rule

72 of the Local Rules of the United States District Court for the

Eastern District of Virginia, for a report and recommendation.                     ECF

No. 10.      The Report and Recommendation of the Magistrate Judge was

filed   on    May   6, 2020,     recommending        that    the   Court   GRANT   the




                                         1
Case 2:19-cv-00557-MSD-DEM Document 17 Filed 06/02/20 Page 2 of 3 PageID# 111



Defendant’s Motion to Dismiss for Failure to Prosecute. 1          ECF No.

16.    By copy of the Report and Recommendation, each party was

advised of the right to file written objections to the findings and

recommendations made by the Magistrate Judge.          No objections were

filed by either party.

      Having reviewed the record, and finding no error, the Court

hereby ADOPTS the findings and recommendations set forth in the

Report and Recommendation of the United States Magistrate Judge

filed on May 6, 2020.       Therefore, Defendant’s Motion to Dismiss

for Failure to Prosecute (ECF No. 12) is GRANTED, and Plaintiff’s

claims are DISMISSED with prejudice.

      Plaintiff is ADVISED that he may appeal from this Final Order

by forwarding a written notice of appeal to the Clerk of the United

States District Court, United States Courthouse, 600 Granby Street,




1The Court entered an Order on January 16, 2020 setting out a briefing
schedule in which Plaintiff was directed to file within 30 days a Motion
for Summary Judgment with memorandum supporting his contentions and
containing a statement of undisputed facts.      ECF No. 11.    Plaintiff
failed to file a Motion for Summary Judgment, or otherwise respond to
the Court’s direction, by the deadline date, and on March 2, 2020,
Defendant moved to have the case dismissed for lack of prosecution. ECF
Nos. 12-13. Plaintiff also failed to respond to Defendant’s Motion to
Dismiss. Because Plaintiff failed to respond to the Court’s briefing
order, on Aril 9, 2020, the Court issued a Show Cause Order directing
Plaintiff to show cause why his Complaint should not be dismissed for
failure to prosecute or to comply with the Rules and Order of this Court.
ECF No. 15. Plaintiff also failed to respond to the Show Cause Order.
In fact, the Court has not received any communication whatsoever from
Plaintiff since the filing of his Complaint.

                                     2
Case 2:19-cv-00557-MSD-DEM Document 17 Filed 06/02/20 Page 3 of 3 PageID# 112



Norfolk, Virginia 23510.      Said written notice must be received by

the Clerk within sixty (60) days from the date of this Final Order.

     The Clerk shall forward a copy of this Final Order to Plaintiff

and to counsel of record for Defendant.



                                                    /s/
                                         Mark S. Davis
                                         United States District Judge
Norfolk, Virginia
       2
June ____, 2020




                                     3
